Citation Nr: 0915257	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right (dominant) scaphoid bone with traumatic 
arthritis, currently rated 10 percent.  

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right (dominant) fifth metacarpal bone.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing before the Board at the RO 
in January 2009; the undersigned Veterans Law Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran testified that his right hand and 
wrist disabilities had worsened since the VA compensation 
examination in June 2006.  He also stated that he experienced 
flare-ups of pain up to 10 times a month; the June 2006 
examiner noted that flare-ups occurred twice a month.  
Accordingly, the Veteran should be scheduled for another 
examination to evaluate the current status of his service-
connected disabilities.  The Veteran is encouraged to seek 
evaluation of his disabilities during a flare-up in order to 
document the degree of impairment present at that time.  

It was noted at the hearing that the Veteran had continued to 
receive treatment for his service-connected disabilities at 
the VA Medical Center in Tampa, and the record was held open 
for 30 days for records of that treatment to be obtained.  No 
records have been received, however.  Nevertheless, those VA 
treatment records must be obtained and must be considered, if 
they are relevant.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board also observes that the May 2007 statement of the 
case (SOC) provided the Veteran with the text of 38 C.F.R. 
§ 3.321(b) concerning extraschedular ratings, but the SOC did 
not discuss whether such ratings might be warranted.  In 
light of statements by a VA physician assistant in December 
2008 and by private physicians in February 2006 and August 
2006 concerning the impact of his right hand and wrist 
disabilities on his ability to work, and in view of evidence 
that the Social Security Administration determined that the 
Veteran was totally disabled due, at least in part, to his 
service-connected disabilities, the Board believes that such 
consideration is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all treatment 
records for the Veteran from the VA 
Medical Center in Tampa, Florida, from 
March 2006 to the present.  Associate all 
records obtained with the claims file.  

2.  Then, schedule the Veteran for an 
examination to evaluate his right wrist 
and fifth metacarpal disabilities.  The 
examiner should review the claims file, 
including a copy of this remand, in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth all 
current complaints and relevant clinical 
findings, and should comment on the 
effects of the service-connected 
disabilities on the Veteran's daily 
activities and employment.  In 
particular, the examiner should comment 
on any additional loss of range of motion 
or other impairment that occurs on use or 
during flare-ups.  All opinions should be 
supported by adequate rationale.  

3.  After ensuring that all requested 
development has been completed to the 
extent possible, again consider the 
Veteran's claims for increased ratings, 
including potential entitlement to 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b).  If his claims are not 
granted to his satisfaction, provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

